DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/057,122 filed on 11/20/2020.
Claims 1-15 are currently pending.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 11/20/2020 and 2/17/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 14-15 recites the broad recitation “information about changes”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 2011/0083036 - Ids) “Pawlowski”, in view of Chaudhry et al. (US 2011/0225141) “Chaudhry”. 
Regarding Claim 1; Pawlowski disclose a system comprising: 
a first computing device including one or more processors configured by executable 5instructions to perform operations comprising (Pawlowski: paragraphs [0018, 0023] - the components 200 include one or more wireless transceivers 202, 203, 205, a processor 204 (e.g., a microprocessor, microcomputer, application-specific integrated circuit, etc.), a memory portion 206, one or more output devices 208, and one or more input devices 210. In at least some embodiments, a user interface is present that comprises one or more of the output devices 208 and one or more of the input devices 210; the memory portion 206 of the internal components 200 can encompass one or more memory devices of any of a variety of forms (e.g., read-only memory, random access memory, static random access memory, dynamic random access memory, etc.), and can be used by the processor 204 to store and retrieve data. The data that is stored by the memory portion 206 can include, but need not be limited to, operating systems, applications, and informational data): 
receiving, by the first computing device, from a server, an indication that the server has recovered data, wherein the first computing device stores metadata including a mapping for one or more file systems accessed by one or more client devices, wherein a second computing device is configured to store a copy of the mapping stored on the first 10computing device (Pawlowski: paragraphs [0008, 0029-0030, 0038-0040] -the third server determines that the second server should store the data when recovered and then additionally provides the data map to the second server; a third server in communication with the second server,  wherein the third server stores a data map pertaining to the data; each of the slave servers 302, 304 maintains a respective data map 308 that is periodically backed- up (depending upon the embodiment) to the master server 300 and/or to one or more of the mobile device(s)102; the master server is directed to initiate a recovery protocol);
 receiving, by the first computing device, from the server, a mapping of the one or more file systems determined by the server based on the recovered data; (para[0008, 0024, 0034, 0039, 0044]-the web server 104 (and especially the master server 300) in achieving a recovery of data after a failure event has  occurred; recovered and then additionally provides the data map to the second server; master server 300 in at least some embodiments (e.g., such as that discussed further below with respect to FIG.4) serves as a controller and data map storage point for the slave servers 302, 304; recovering information found in one or more other locations, such as in back-up files, on associated mobile devices, on network sites, on websites; the data formerly at the server can be reassembled, at a different server (or even potentially at the same server if that server becomes operational again), by obtaining portions of the lost information from one or more mobile devices, one or more other servers, and/or one or more content provider websites; data is reassembled partly based upon a data map or other structures to reallocation(s) other than the server experiencing the failure); 
Pawlowski does not explicitly disclose comparing, by the first computing device, the mapping from the server with the mapping of the one or more file systems on the first computing device and 15sending, by the first computing device, to the server, information about changes determined between the mapping stored on the first computing device and the mapping received from the server to enable the server to update the mapping on the server based on the changes. However, Chaudhry discloses  comparing, by the first computing device, the mapping from the server with the mapping of the one or more file systems on the first computing device (Chaudhry: paragraphs [0009, 0148] – comparing a local catalog on a first computer system to a production file system to identify a first file, the first file having metadata and existing within the production file system; backup systems index each backed up file for search at the server. The search can be metadata based search or full-text based search. The index is created on the backup server or another associated machine that can analyze and index the backed-up); and 15sending, by the first computing device, to the server, information about changes determined between the mapping stored on the first computing device and the mapping received from the server to enable the server to update the mapping on the server based on the changes (Chaudhry: paragraphs [0009, 0115, 0160]-creating a delta entry in the local catalog, transferring to a storage server, and updating a remote catalog are performed by  a third and a fourth computer system; comparison of the agent backup catalog 120 with a production volume file/folder structure130. After the comparison ,the agent 100 sends the delta (changes) of the backup catalog to the server 110. The server applies the deltas to the server backup catalog 140). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Chaudhry into the teachings of Pawlowski. One would have been motivated to make this combination of the distributed recovery taught by Pawlowski with difference metadata taught by Chaudhry since doing so would provide a reliable and efficient system for recovering data with reduced bandwidth usage.
Regarding Claim 2; Pawlowski 20discldidiscloses the operations further comprising sending, to the server, one or more files stored locally on the first computing device with an indication to one of: update an existing file or store as a new file (Pawlowski: Fig. 4; paragraphs [0031-0034,0042] – download data).  
Regarding Claim 3; Pawlowski 20discldidiscloses 25receiving, by the first computing device, from the server, a mapping identifier (ID) indicating a mirror set including the first computing device and the second computing device (Pawlowski: Fig. 4; paragraphs [0029, 0032,0036-0037]); Chaudhry discloses comparing the mapping ID received from the server with a mapping ID on the first computing device (Chaudhry: paragraphs [0009,0099,0148] – compare entries in the catalogs); and based on determining that the mapping ID received from the server matches the mapping 30ID on the first computing device, requesting, by the first computing device, the mapping of the one or more file systems determined by the server (Chaudhry: paragraphs [0009,0154]).  
Regarding Claim 4; Pawlowski 20discldidiscloses while the server is recovering mapping information, the second computing device receives, from the server, an indication that a role of the second computing device is to store a copy of the mapping stored on the first computing device (Pawlowski: paragraphs [0029-0032,0035-0037]); and 5based on determining that the server has completed recovering data, the second computing device receives, from the server, file system mapping information determined based at least in part on the changes sent to the server by the first computing device (Pawlowski: paragraphs [0035-0037,0042-0046]).  
Regarding Claim 5; Pawlowski 20discldidiscloses wherein 10while the server is recovering mapping information, the second computing device receives, from the server, an indication that a role of the second computing device has changed to a role of the first computing device (Pawlowski: paragraphs [0029-0032,0040-0044]);
 receiving, by the second computing device, from the server, the mapping of the one or more file systems; and 15comparing, by the second computing device, the mapping from the server with the mapping of the one or more file systems on the second computing device (Pawlowski: paragraphs [0008,0024,0034,0039,0044]).  
Regarding Claim 12; Pawlowski 20discldidiscloses wherein the first computing device is configured to communicate with at least one of the client computing devices for sending client data to the at 25least one client computing device and receiving client data from the at least one client computing device, wherein the client data is stored based on at least one of the file systems (Pawlowski: paragraphs [0008,0042-0045]);.  
Regarding Claim 13; Pawlowski 20discldidiscloses the operations further comprising: prior to sending the changes to the server, receiving, by the first computing device, from 30the server, a request to synchronize at least one of a file read or a file write; and disregarding the request based on determining that recovery of the data by the server is incomplete (Pawlowski: paragraphs [0025-0028,0043-0045]).
Regarding claims 14-15; note the rejection of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 2011/0083036 - Ids) “Pawlowski”, in view of Chaudhry et al. (US 2011/0225141 – Ids ) “Chaudhry”, and further in view of Turner et al. 
(US 2012/0096312 – Ids) “Turner”. 
Regarding Claim 6; Pawlowski and Chaudhry do not explicitly 20discldidisclose the operations further comprising, prior to receiving the indication that the server has recovered data, receiving, by the first computing device, from the 20server, an instruction to cause the first server to at least one of: replicate the one or more file systems to the second computing device; or replicate subsequent changes to the one or more file systems to the second computing device. However, Turner discloses the operations further comprising, prior to receiving the indication that the server has recovered data, receiving, by the first computing device, from the 20server, an instruction to cause the first server to at least one of: replicate the one or more file systems to the second computing device; or replicate subsequent changes to the one or more file systems to the second computing device (Turner: paragraphs [0023,0040-0044,0051] – replicated the one or more file systems). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Turner into the teachings of Pawlowski and Chaudhry. One would have been motivated to make this combination since doing so would enhance the reliability of the storage system.
Regarding Claim 7; Turner further 20discldidiscloses wherein the first computing device and the second computing device are assigned a same mapping identifier based on the second computing device being configured to store the copy of the mapping stored on the first computing device, the mapping identifier corresponding to the mapping stored on the first computing device (Turner: [0042-0043,0062-0065]). Same motivation combine as claim 6.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 2011/0083036 - Ids) “Pawlowski”, in view of Chaudhry et al. (US 2011/0225141 – Ids ) “Chaudhry”, and further in view of Giampaolo et al. 
(US 2010/0114847 – Ids) “Guampaolo”. 
Regarding Claim 8; Pawlowski and Chaudhry do not explicitly 20discldireceiving, by the first service computing device, from the server, a transaction identifier (ID) that indicates a last transaction processed according to the mapping from the server; comparing the transaction ID received from the server with a transaction ID on the first 5computing device; and based on the transaction ID on the first computing device being greater than the transaction ID from the server, comparing, by the first computing device, the mapping from the server with the mapping of the one or more file systems on the first computing device. However, Guampaolo discloses receiving, by the first service computing device, from the server, a transaction identifier (ID) that indicates a last transaction processed according to the mapping from the server; comparing the transaction ID received from the server with a transaction ID on the first 5computing device (Guampaolo: paragraphs [0017,0047-0050,0059-0060] – comparison between transaction IDs); and based on the transaction ID on the first computing device being greater than the transaction ID from the server, comparing, by the first computing device, the mapping from the server with the mapping of the one or more file systems on the first computing device(Guampaolo: paragraphs [0045,0068-0073,0096-0099] – comparing versions which identified by its transaction identifier ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Guampaolo into the teachings of Pawlowski and Chaudhry. One would have been motivated to make this combination since doing so would enhance the reliability of the storage system.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 2011/0083036 - Ids) “Pawlowski”, in view of Chaudhry et al. (US 2011/0225141 – Ids ) “Chaudhry”, and further in view of Turner et al. 
(US 2006/0179037 – Ids) “Turner9037”. 
Regarding Claim 9; Pawlowski and Chaudhry do not explicitly disclose wherein comparing, by the first computing device, the mapping from the server with the mapping on the first computing device further comprises comparing each share path and file system identifier in the mapping from the server with each share path and file system identifier in the mapping on the first computing device. However, Turner9037 discloses wherein comparing, by the first computing device, the mapping from the server with the mapping on the first computing device further comprises comparing each share path and file system identifier in the mapping from the server with each share path and file system identifier in the mapping on the first computing device (Turner9037: paragraphs [0030-0031,0040-0043,0056-0058]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Turner9037 into the teachings of Pawlowski and Chaudhry. One would have been motivated to make this combination since doing so would accurately identify the different information.
Regarding Claim 10; Turner9037 further discloses sending, to the server, a local share on the first computing device having a share file system identifier that is the same as a server share file system identifier and a different share path from a server share path (Turner9037: paragraphs [0040-0042,0045-0048]). Same motivation to combine as claim 9.
Regarding Claim 11; Turner9037 further discloses sending, to the server, a local share 20on the first computing device having a share path that is the same as a server share path and a different share file system identifier from a server share file system identifier (Turner9037: paragraphs [0053-0058,0060]). Same motivation to combine as claim 9.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153/
 

 /ALFORD W KINDRED/ Supervisory Patent Examiner, Art Unit 2153